The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied. 
 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


In general, when overlapping ranges are set forth below, the following applies:  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

Claims 1-7, 9, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over US 
20170058159 A1 to Lee et al. in view of US20110135916A1 to Lu et al.  and further in view of US 6221928 B1 (Kozma et al.).


It is noted that when utilizing WO 2017210195 A1 in the above paragraph, the disclosures of the reference are based on US 20190136029 A1 to Han et. al. which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2017210195 A1 are found in US 20190136029 A1 to Han et. al.

Re claims 1 and 16,  Lee teaches a coextruded multilayer film comprising a plurality of layers, wherein at least one layer comprises chemically functionalized polypropylene copolymer compositions, the compositions are adhesives and are multilayer film structures, multilayer sheet structures, and rigid packaging containers containing these adhesives (applicant’s thermoplastic adhesive composition – see [2]), the adhesive composition, the polypropylene copolymer(s) are modified or functionalized by grafting or co-grafting with at least one grafting agent maleic anhydride-grafted ethylene-based polymer - [46, 64].  Lee teaches VLDPE in [99], and ethylene/a-olefin/non-conjugated diene interpolymer EPDM in [70, 89], having a density of less than 0.900 g/cc in [71] but not the specific properties having the claimed MWD > 2.5.  

Lu teaches a EPDM low density of 0.850 g/cm3 to 0.920 g/cm3 [38, 65] (overlapping the density of VLDPE Lee), an improved EPDM ethylene/a-olefin/non-conjugated diene interpolymer having a molecular weight distribution (MWD) less than 7.0 or less than 3.2 in the range of 1.8 to 5.0 (overlaps > 2.5), wherein MWD = Mw/Mn, wherein Mw is weight averaged molecular weight and Mn is number averaged molecular weight, which are both determined by gel permeation chromatography (see [43]) exhibiting the following improvements [36] are less stiff, have lower modulus, are more flexible and elastic, and tend to have a more plastic stress-strain behavior than the more common polymer film-forming resins such as isotactic polypropylene and high-density polyethylene.   

It would have been obvious to one having ordinary skill in the art to have modified the general EPDM of Lee with the specific EPDM having overlapping MWD range as 1.8 – 5.0 of the claimed range overlaps the >2.5 of the Han reference, both having similar density ranges 0.880 or less than 0.9 g/cc overlaps, wherein improvements in are less stiff, have lower modulus, are more flexible and elastic, and tend to have a more plastic stress-strain behavior than the more common polymer film-forming resins such as isotactic polypropylene and high-density polyethylene.  

Lee teaches VLDPE and a low density EPDM but not the claimed VLDPE density in the range 0.885 to 0.915 grams/cm3.  [99]

Kozma teaches a similar composition of MAH-g (co. 7, lines 50-55), PP, VLDPE, and EPDM (Col. 8, lines 50-68), where the VLDPE (col. 6, lines 1-5) and a low density EPDM (col. 6, lines 50-55) has overlapping VLDPE densities lower than 0.88 g/ cm3 to 0.91 g/ cm3 overlapping the claimed density in the range 0.885 to 0.915 grams/cm3 for exhibiting great flexibility.  

It would have been obvious to one having ordinary skill in the art to have modified the combination to have included the specific VLDPE having the overlapping density for exhibiting great flexibility. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from 0.885 to 0.915 grams/cm3 the overlapping portion of the range 0.88 g/ cm3 to 0.91 g/ cm3 taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.


Re claims 2 and 4, Lee teaches the general multilayer construction order, but not the combination of adhesive composition in the middle; however the adhesive middle layer is taught as set forth above. Lee teaches coextruded multilayer film in this order: PET/PP Tie (obvious to have substituted the PP Tie layer with the thermoplastic adhesive of the combination)/PO (PE), wherein "PET" refers to a layer comprising polyethylene terephthalate, adhesive tie polyolefin polyethylene in [0114, 119].  The PO of PE may be substituted with PP here – [118].

It would have been obvious to have modified the teaching of the tie layer combination to surround the tie layer with PET and PO resulting in Applicant’s construction.

Re claims 3 and 16, Lee teaches coextruded multilayer of this order: PA/PP tie (obvious to have substituted the PP tie with the thermoplastic adhesive of the combination) /PP/ film in [0107, 119].

It would have been obvious to have modified the teaching of the tie layer combination to surround the tie layer with PA and PA resulting in Applicant’s construction.

Re claims 5-6, that the multilayer is processed by inflation (claim 5) and by a triple bubble process (claim 6) are a product by process limitations in a product claim.  xxx  

Re claim 7, Lee teaches thermoplastic adhesive composition comprises at least one ethylene alkyl (meth)acrylate copolymer, wherein the alkyl group comprises one to four carbon atoms.  [0035, 99 -EMA, 114] .

Re claim 9, Lee teaches the thermoplastic adhesive composition comprises from 20 to 40% by weight of ethylene alkyl (meth)acrylate copolymer.  See [99], “EMA” is an ethylene methacrylate copolymer layer that can also serve as tie layer.

Claims 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 
20170058159 A1 to Lee et al. in view of US20110135916A1 to Lu et al. in view of US 6221928 B1 (Kozma et al.).and further in view of US 20070172614 A1 to Lee et al. (Lee2).  

Re claim 8, Lee2 teaches a similar multilayer adhesive composition of ethylene alkyl (meth)acrylate copolymer comprising an overlapping density of range of 0.88-0.960 g/cc  (overlapping claimed range of 0.930 to 0.960 g/cc.) for promoting adhesion.  [0039]  grafted ethylene/alkyl methacrylate copolymers. Specific examples include Ziegler-Natta polyethylenes of density ; polyethylenes prepared in the presence of metallocene, constrained geometry catalyzed or single-site catalysts, the polyethylenes having densities of 0.88 to 0.960 g/cc; ethylene vinyl acetate, ethylene alkyl acrylate  
and ethylene alkyl methacrylate copolymers wherein the vinyl acetate, alkyl acrylate or alkyl methacrylate comonomer comprises 5 to 30 wt. % of the copolymer; and random ethylene propylene copolymers having 2-10 wt. % copolymerized ethylene comonomer units. Anhydride-grafted ethylene vinyl acetate copolymers, anhydride-grafted ethylene alkyl acrylate copolymers and anhydride-grafted ethylene alkyl methacrylate copolymers are preferred.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from 0.930 to 0.960 g/cc. claimed the overlapping portion of the range   0.88-0.960 g/cc  taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Re claim 10, Lee teaches LLDPE in [99] but not that the maleic anhydride-grafted ethylene-based polymer of the thermoplastic adhesive composition comprises one or more of a maleic anhydride grafted linear low density polyethylene (LLDPE-MAHg).
  
Kozuma teaches a similar thermoplastic adhesive composition of LLDPE-MAHg at col. 9-10, esp. col. 9. lines 48-68 and col. 10, lines 50-55, col. 11, lines 32-40 for adding flexibility.
 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have added LLDPE-MAHg to the composition of Lee for flexibility as taught by Kozuma.

Re claim 13, Lee doesn’t teach thermoplastic adhesive composition comprises from 15 to 35% by weight of ethylene/a-olefin/non-conjugated diene interpolymer (EPDM), and 15 to 50% by weight of the VLDPE.  

Kozuma teaches in Example 9 14.3% EPDM and 35% VLDPE (overlapping ranges within applicant’s claimed range (15%-35% EPDM and 15% to 50% VLDPE).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from 15%-35% EPDM and 15% to 50% VLDPE as claimed the overlapping portion of the range  14.3% EPDM and 35% VLDPE   taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Re claims 11-12, and 14, the primary reference doesn’t teach maleic anhydride-grafted ethylene-based polymer of the thermoplastic adhesive composition has a density below 0.900 g/cc and a melt index (I2) between 1 to 20 g/10 min.  The primary reference doesn’t teach thermoplastic adhesive composition comprises from 10 to 40% by weight of maleic anhydride-grafted ethylene-based polymer.  Re claim 14, the primary reference doesn’t teach the VLDPE has a melt index (I2) from 2 to 8 g/10 mins. 
 
Lee2 teaches the claimed weight % (claim 12), density and melt index (claim 11) overlaps applicant’s claimed range: see [0039] The anhydride-modified polymers that are suitable for use as functionalized polymer components of the adhesive composition are anhydride-grafted polymers such as grafted polyethylene, grafted polypropylene, grafted ethylene/vinyl acetate copolymers, grafted ethylene/alkyl acrylate copolymers and grafted ethylene/alkyl methacrylate copolymers and include polymers that have been grafted with from 0.1 to 10 weight % of an unsaturated dicarboxylic acid anhydride, preferably 0.5-3.0 weight %. 

Lee2 teaches: see [39] the density 0.88-0.960 g/cc; polyethylenes prepared in the presence of metallocene, constrained geometry catalyzed or single-site catalysts, the polyethylenes having densities of 0.88 to 0.960 g/cc; ethylene vinyl acetate, ethylene alkyl acrylate and ethylene alkyl methacrylate copolymers wherein the vinyl acetate, alkyl acrylate or alkyl methacrylate comonomer comprises 5 to 30 wt. % of the copolymer; and random ethylene propylene copolymers having 2-10 wt. % copolymerized ethylene comonomer units. Anhydride-grafted ethylene vinyl acetate copolymers, anhydride-grafted ethylene alkyl acrylate copolymers and anhydride-grafted ethylene alkyl methacrylate copolymers are preferred. Grafting agents maleic anhydride being preferred. The anhydride group provides a reactive functionality that promotes adhesion of the composition to the other layers in the multilayer structure.

Lee2 teaches result effective variables for the melt index range:  see [0056-57] The molecular weight and melt index of ethylene alkyl (meth)acrylate copolymers suitable for use as the second component of the adhesive composition can vary significantly. The specific melt index that is desirable may depend on the balance of properties sought from the blend, for example to provide a desired mix of oxygen barrier and structural properties needed for a specific packaging structure.[0057] the ethylene copolymer that is the second component of the adhesive can be a mixture of components, including mixtures of various species of a particular copolymer, so long as the shrink properties of the adhesive are not compromised. For example, ethylene alkyl (meth)acrylates having various melt indices, or having different alkyl groups, can be utilized.

Lee2 teaches overlapping weight ranges within applicant’s claimed range of 10-40% and melt indices overlap within applicant’s claimed range of 1 to 20 g/10 min here: see [0143] Graft-1--ethylene methyl acrylate dipolymer (20 wt. % MA, 1.4 wt. % grafted maleic anhydride, MI 3).  [0144] Graft-2--ethylene methyl acrylate dipolymer (24% wt. MA, 1.8 wt. % grafted maleic anhydride, MI 2).  [0145] Graft-3--ethylene vinyl acetate dipolymer (28 wt. % MA, 1.5 wt. % grafted maleic anhydride, MI 1.4).
(all wt% 20, 24, 28 and MI 1.4, 2, and 3 fall within the range of claims 11-12).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from density: 0.900 g/cc; melt index: 1 to 20 g/10; and wt% as claimed the overlapping portion of the ranges - density: of 0.88-0.960 g/cc; MI: 1.4, 2, and 3; and  wt%: 20, 24, 28, taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

Re claim 15, the combination doesn’t disclose the ethylene/a-olefin/non-conjugated diene interpolymer of the thermoplastic adhesive composition has a crystallinity from 7 to 20 % as determined by Differential Scanning Calorimetry.  However, as the same polymeric adhesive composition is disclosed, the crystallinity property is deemed inherent. 
	 
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection. The previous art is applied similarly but in view of the new reference as detailed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/             Primary Examiner, Art Unit 1787